Pottle, J.
1. A promissory note given for the right to gell a patented article in specified territory is not, under the provisions of §§ 4293 and 4294 of the Civil Code (1910), void because there is not expressed in the face of the note “the consideration of the same, stating the thing or article for which the same was given.” The purpose of the law contained in these sections of the code was to place a purchaser of a note, expressing on its face such a consideration, in the same position as the payee, with reference to its enforcement. If the consideration is not so expressed, the right to enforce the note is governed by the same rules as are applicable to a note founded upon any other valid consideration. Parr v. Erickson, 115 Ga. 873 (42 S. E. 240); Lee v. Hightower, 3 Ga. App. 226 (59 S. E. 597) ; Simmons v. Council, 5 Ga. App. 386, 389 (63 S. E. 238).
2. It is no defense to an action brought by the payee upon a promissory note, the consideration of which, though not expressed on its face, was the right to sell a patented clothes-line in a certain county, that the wire bought by the purchaser to make the clothes-line rusted, and the seller orally guaranteed that such wire, if used, would not rust, blit would be suitable for the purpose intended.
3. The evidence demanded a verdict for the plaintiff, and there was no error in directing the jury so to find. Judgment affirmed.